DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Response dated 6/21/21 is acknowledged.
Claims 1-3, 5-7 and 9-24 are pending and examined previously in the instant application.
Claims 4 and 8 have been previously canceled.
The following rejection has been maintained:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7 and 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 71152281 to Singh et al in view of US 8153159 to Parikh and Johansson et al (European Journal of Pharmaceutics and Biopharmaceutics, 2001, 52:3; 347-357). 
Instant claims are directed to a tablet comprising an inner phase comprising a plurality of first particles each containing an active agent and a coating and/or releasing the active in a modified manner, and spherical particles which contain a second active ingredient having a density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30%; an outer phase comprising one or more excipients in non-granulated form wherein the plurality of first particles and the spherical particles together make up at least 75% of the total weight of the tablet and the weight of the outer phase makes up not more than 25 percent of the total weight of the tablet.   
US Patent No. 71152281 to Singh teaches a process for preparing, and a pharmaceutical composition of modafinil dosage forms for oral administration, wherein the dosage form includes a mixture of coarse (7-25% by weight of modafinil particles having a diameter greater than 220 micron) and fine particles (93-75% by weight of modafinil particles having a diameter less than 220 micron) of modafinil (abstract). Singh teaches micronizing the drug increases solubility but also causes poor flow properties and an increased chance of agglomeration ((col. 1, l 37-49). 
The composition further includes mixing of the particles with excipients to form a blend, granulating the blend and mixing with extragranular pharmaceutically excipients, and compressing into a tablet (col. 1, l 55-col. 2, l 16).    
-Table 1 shows intragranular component and an extragranular component. The extragranular component, which meets the instant outer phase, makes up 22.5mg and 477mg, which amounts to about 4.7% of outer or extragranular phase. The intragranular phase includes two different types of modafinil particles, and other excipients such as lactose, starch, croscarmellose sodium and povidone, whereas the extragranular phase include croscarmellose sodium (read on a disintegrant- see col. 5, l 43-46), and talc, colloidal silicon dioxide and magnesium stearate (which read on lubricants- col. 6, l 6-14). 
With respect to the instant outer phase “not more than 25% of the total weight of the tablet”, it is to be noted that the total outer phase makes up (22.5%), which meets the instant limitations of claims 1, 3 and 6. Thus, the tablet composition of Singh meets the instant two sets of particles in an inner portion of the tablet and an outer phase that makes up no more than 25% of the tablet weight.
Singh teaches that the dissolution of modafinil particles can be modified by varying the ingredients to select a desired dissolution profile (col. 7, l 13-27) and hence meets the instant limitation “releasing the active ingredient in a modified manner” of claims 1 and 4 because instant claims recite “releasing the active ingredient in a modified manner” and “a coating” in an alternative manner. Singh teaches that the active agent is modafinil and is employed in different particle sizes, 
For claim 19 and 20, Singh does not teach the exact distribution of the two types of particles. However, Singh teaches two different modafinil particle types having different particle sizes, and thus meet instant claimed “same active agent in both first and spherical particles”.
Singh does not explicitly teach the instant claimed coating over the first particles required in claim 1, 2, 3 and 5.
Parikh teaches pharmaceutical compositions comprising modafinil having a desired release profile (abstract), such as sustained effect over a period 6 to 12 hours (col. 4, l 30-38), as modified or pulsatile release (col. 5, l 40-62), and the compositions in the form of tablets, caplets etc (col. 10, l 25-30. Parikh further teaches that the active core of modafinil is coated with one or more coatings (col. 5, l 64-col. 6, l 11). The active core particles are prepared by combining modafinil, binders such as PVP, a dissolution rate controlling polymer such as high viscosity HPMC and other excipients, which are blended to form spherical particles, with the drug being as high as 90% by weight based on the total weight of the extruded or granulated core (col. 6, l 40-50). The drug containing core is coated with several layers including a plasticized enteric polymer, a mixture of insoluble polymeric layer and a plasticized water dispersible/enteric polymer wherein the weight ratio of 10:1 to 1:1, and the total weight of the coatings is about 15 to 80 weight% and more typically about 20 to 60 weight % based on the total weight of the multiparticulate dosage form (col. 6, l 54-63). Table 1 of Parikh teaches various extended release formulations. 
Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to modify the teachings of Singh so as to prepare the modafinil particles of Singh as spherical particles and further coat the modafinil particles so as to arrive at the coated particles of active agents with an expectation provide a desired release profile. One of an ordinary skill in the art would have been motivated to do so because Parikh suggests preparing modafinil particles in the form of spherical particles and further coating the particles with different types of release controlling polymeric materials so as to provide a desired release of modafinil, such as enteric release, pulsatile release, delayed release etc. 
Instant claim 1 recites “releasing the active ingredient in a modified manner” without any specific release pattern. Therefore, one of an ordinary skill in the art would have been able to modify the particles of Singh by choosing an appropriate coating over spherical particles of modafinil based on the desired release profile. 
Singh fails to teach the instant claimed percentages of proportion of the active agent (claims 22-24) or spherical particles and the percentage proportion of the outer phase, as in claims 7, 12-18.
However, Parikh teaches employing different amounts of active agent (modafinil) i.e., 5-90% (col. 6, l 17-in amounts as high as 50-90%, col. 12, l 55-65; claim 15 of the patent). In this regard, Singh teaches different amounts of active agents with different particle sizes (Table 1). Hence, it would have been obvious for one of an ordinary skill in the art to optimize the amount of active agent in different particles of Modafinil, further choose the desired amount of active agent in the inner phase, as well as reduce the amount of excipients (in the outer phase) while increasing the active agents in the inner particles with an expectation to provide the desired dissolution as well as release rate of the active agent from the particles of the tablet (of Singh). In this regard, Parikh teaches controlled or modified released of modafinil (col. 4, l 30-67; col. 6, l 13-55). Parikh also teaches multi-coated drug containing particles for immediate release or time-controlled release (col. 8, l 16-27). Thus, one of an ordinary skill in the art would have been able to maintain low % outer phase (of Singh-Table I) to the exemplified 22.5% (table 1) or further reduce to even lower amounts so as to be able to provide a desired rate of release of the active agent.  
Singh does not teach the instant claimed spherical particles having a particle density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30% of instant claims.
Johansson studied the compression of granules prepared from MCC.
Johansson teaches that compression tableting process of pharmaceutical granules involves fragmentation (fracturing of granules into smaller agglomerates), deformation (a change in shape of individual granules), densification (a reduction in granule porosity) and attrition (primary particles are sheared off from the granules during compression); and that changes in the intragranular porosity would change the propensity of the granules to respond to compression by deformation and fragmentation (introduction). It is taught that the original porosity of the pellets is critical for the evolution of tablet structure and strength during compression. Johansson et al studied the effect of shape and porosity on the compression behavior and tablet forming ability of granular materials formed from microcrystalline cellulose (MCC).
	The granules were prepared from microcrystalline cellulose particles. The compression behavior of both types of granular material was evaluated in terms of the degree of compression during tableting, the appearance of the tablets and the size distribution of retrieved aggregates (after deaggregation of the tablets). The compactibility of the granular materials, without and with the addition of a lubricant, was also studied Page 2, 1st paragraph). Sections 2.3.2 & 2.3.3 describe the measurement bulk density, porosity and voidage, and the preparation of tablets. Fig. 5a-c shows the degree of compression of granules and pellets as a function of porosity, shape coefficient and density of the granules, where fig 5a shows that at low porosity required a lower degree of compression, increased irregular shapes increased the degree of compression (5b) and increased density reduced the compression (fig. 5c) and that the bulk density of the granular material before compression controlled the degree of compression (page 11, last para). It is noted that the ranges of porosity and bulk density in fig. 5 includes the claimed ranges of “density of less than 0.8 g/ml and porosity in the range of 0.5 to 30 %.
	Therefore, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to further modify the teachings of Singh (modified by Parikh) so as to prepare the two types of active agent containing particles of Singh (with or without a modified coating) with a suitable spherical shape, and also choose the optimum porosity and density in the claimed ranges because Johansson suggests that the bulk density is a function of the effective density and the packaging density of the porous particles, the latter being affected by particle size, shape and surface roughness, and that the irregular shape of granules causes looser packing and lower density. Thus, Johansson suggests the importance of porosity, density, as well as the sphericity (shape) of the granules or pellets in obtaining the compression strength of the tablets (last para of page 12 & Fig 6 a-c). One of an ordinary skill in the art would have expected to achieve employ a suitable compression force and thus achieve desired tensile strength of the tablet in the teachings of Singh. 
With respect claims 9-11, instant claims are directed to a product and not a process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
2.	Applicant's arguments filed 02/22/22 have been fully considered but not found persuasive. 
	Applicants argue that Singh addresses the specific problem of insolubility of and the re-agglomeration of active ingredient particles, in particular oral composition of modafinil. It is argued that Singh mixes coarse and fine particles of modafinil, for preventing undesirable agglomeration of the drug microparticles, improve flow properties, homogeneity of the drug particles and reduced drug loss. Applicants’ argument is not found persuasive because instant claims do not exclude modafinil as the active agent and does not exclude the results achieved by Singh reference. 
Applicants argue that Singh does not address the preparation of multiparticulate particles of instant claims and instead only teaches varying the proportions of coarse pure active ingredient particles and their size distribution. It is argued that there is no suggestion in Singh et al to incorporate spherical particles meeting certain density and porosity requirements. It is argued that Singh teaches mixing differently sized active particles (containing pure active agent) with excipients, and subject to wet granulation and tableted to leading monolithic tablets. It is argued that Singh does not teach multiple-unit formulation. 
Applicants’ argument is not found persuasive because Singh indeed teach particles of modafinil drug, with two different types of microparticles. Instant (claim 1) plurality of first particles only require an active agent and the claimed spherical particles comprising a second active agent, but neither of the first or second particles exclude the modafinil particles (in micron sizes) or differentiate from the instant claimed particles. While Applicants argue that Singh does not teach microparticles, Applicants have not shown how the argued microparticles are different from the instant claimed particles. Should Applicants argue that Singh fails to teach the claimed spherical particles having a density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30 percent, the rejection is not made over Singh alone and instead the rejection relies on Johansson et al for the claimed density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30 percent. 
It is argued that Singh does not teach coating and/or releasing the active ingredient in a modified manner, and instead only teaches mixing modafinil particles of different sizes. However, the argument is not persuasive because instant claims recite “a coating and/or releasing the active ingredient in a modified manner”. Thus, instant claims recite a coating only in the alternative and further do not specify any structural requirement for a modified release, thus allowing manipulation of particle sizes (of modafinil taught by Singh reference) so as to provide a modified release. 
It is argued that relying on table 1 of Singh for calculating inner and outer phases is not appropriate because the said formulations do not comprise first and second particles having the properties (porosity and density) of instant claims. The argument is not persuasive because the rejection is not made over Singh alone and instead the rejection relies on Johansson et al for the claimed density of less than 0.8 g/ml and an absolute porosity in a range of from 0.5 to 30 percent. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued that Parikh does not teach coated modafinil containing cores into a tablet. It is argued that Parikh describes conventional wet granulation (col. 6) and not the instant microparticulate tablet forms. It is argued that Table I of Parikh merely lists ingredients and the Example 1 actually teaches preparation of the formulation, however, only a conventional wet granulation and compression into a monolithic tablet. Applicants argue Singh and Parikh suggest independent and incompatible concepts and hence cannot be combined because coated particles are destroyed in wet granulation.
Applicants’ arguments are not persuasive because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection does not rely on Parikh for wet granulation process and instead for coating the active agent particles and for optimizing the amounts of active agent. Parikh constitutes analogous art because the reference is also directed to modafinil tablets, and suggests providing a desired release profile of the active (modified or pulsatile) by coating the active agent with coating materials such as water dispersible/enteric polymers. Thus, one of an ordinary skill in the art would have been motivated to look to analogous teachings of Parikh, to modify the teachings of Singh i.e., coat modafinil particles with a modified release coating, as well as employ high amounts of active agent microparticles in the tablet composition of Singh, with an expectation to achieve a desired release profile. With respect to the process of preparation of the prior art references cites, it is noted that instant claims are directed to a product and not a process. Even though Applicants have not argued claims 9-11, instant claims are directed to a product and not a process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Applicants argue that Johansson is cited only for density and absolute porosity of the claimed particles, but the reference fails to teach or suggests instant first particles and spherical particles. Applicants arguments are not persuasive because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Examples of rationales that may support a conclusion of obviousness include: (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In the instant case, Singh reference teaches preparing tablets comprising modafinil microparticles having improved flow properties and further preparing compressed tablets. Johansson teaches the effect of shape and porosity on the compression behavior and tablet forming ability of granular materials. Johansson also teaches that the compression behavior and tablet forming ability is affected by factors such as fragmentation, deformation, densification and attrition of granules. Johansson also shows degree of compression as a function of intragranular porosity and density of pellets and granules, which includes the claimed porosity and density the particles. Accordingly, one of an ordinary skill in the art preparing modafinil tablets of Singh would have been motivated to look to the relevant teachings of Johansson in tableting art and choose the modafinil particles with claimed density of less than 0.8 g/ml and porosity of 0.5 to 30 percent, with an expectation to provide optimum compression strength of the tablet.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611